Order of Domestic Belations Court of the City of New York (Family Court), County of Kings, directing, as amended, appellant to pay $50 a month toward the support of a grandchild, reversed on the law and the facts and the proceeding dismissed, without costs. There is no proof in this record that the child is likely to become a public charge or that its parents are without means or are unable to earn sufficient to support the child. (N. Y. City Dom. Bel. Ct. Act, § 101, subd. 2; L. 1933, ch. 482.) In the absence of such proof a grandparent, whose statutory liability is secondary (N. Y. City Dom. Bel. Ct. Act, § 101, subd. 3), may not be required to make payments for the support of such a grandchild. (Matter of LarTcin v. Larkin, 262 App. Div. 868.) Lewis, P. J., Cars-well, Johnston, Adel and Sneed, JJ., concur.